FOR IMMEDIATE RELEASE BroadVision Contact: Andrew Hub Investor Relations 650-331-1000 ir1@broadvision.com BroadVision Announces Profitable Fourth Quarter and Full-Year 2007 Results REDWOOD CITY, CALIF. February 6, 2008 BroadVision, Inc. (OTCBB: BVSN), a global provider of e-business solutions, today reported financial results for its fourth quarter ended December 31, 2007.Revenues for the fourth quarter were $11.2 million, compared with revenues of $12.8 million for the third quarter ended September 30, 2007 and $13.0 million for the comparable quarter of 2006. License revenue for the fourth quarter was $4.6 million versus $5.3 million in the prior quarter and $4.0 million in the comparable quarter of 2006.The majority of the fourth quarter license revenue was generated from the company's core Commerce and Process solutions from customers including Audible.com, Bristol-Myers Squibb, Hilti, OfficeMax, Vodafone and several other brand name global customers. In the fourth quarter of 2007, BroadVision posted net income on a U.S. Generally Accepted Accounting Principles ("GAAP") basis of $5.9 million, or $0.05 per basic and diluted share, as compared with GAAP net income of $5.5 million, or $0.05 per share, for the third quarter of 2007 and GAAP net income of $7.0 million, or $0.09 per basic and diluted share, for the fourth quarter of 2006. Pro forma net income for the fourth quarter of 2007 was $4.4 million, or $0.04 per basic and diluted share, compared with a pro forma net income of $6.7 million, or $0.06 per basic and diluted share, in the third quarter of 2007 and a pro forma net income of $6.1 million, or $0.08 per basic and diluted share, in the fourth quarter of 2006.These pro forma results exclude restructuring charges, stock compensation expense under SFAS 123 (R), and revaluation of warrant liabilities.A reconciliation of these pro-forma figures to GAAP net income figures is included in a table on the attached financial statements. The Company believes its pro forma results provide useful information because they reflect the Company's financial performance excluding certain charges, credits, gains and losses that the Company believes are not indicative of its ongoing operations. Full-year 2007 revenues totaled $50.0 million, with GAAP net income of $17.3 million, or $0.16 per diluted share, compared to 2006 revenues of $52.0 million, with a GAAP net income of $15.0 million, or $0.23 per diluted share.Full-year 2007 license revenue was $21.1 million, compared with 2006 license revenue of $15.2 million.Full-year 2006 net income of $15.0 million includes a $3.4 million pre-tax restructuring credit and a $1.3 million pre-tax charge on warrants re-valuation.Full-year 2007 net income of $17.3 million includes a $3.1 million pre-tax charge related to the revaluation of warrants liabilities. As of December 31, 2007, the company had a cash balance of $54.0 million, representing a $3.3 million, or 7%, increase over the September 30, 2007 balance of $50.7 million and a 46% increase from the year's starting cash position of $37.0 million, due primarily to positive cash flow generated from operations of about $14.6 million and about $2.0 million from issuance of common stock. The Company formally released BroadVision 8.1™ on time at the beginning of the fourth quarter, a major milestone in completing the Company's new K2 (Kona * Kukini)™ e-business solution sets.Furthermore, BroadVision OnDemand, Ltd. launched the Chinese Edition of CHRM*060™ in November 2007 and its English Edition in January 2008.As the centerpiece of the CHRM™ family of workforce relationship management solutions, CHRM*060™ has generated more than 30 customers, totaling nearly 20,000 subscribers, in less than two months since its launch. "Having completed several new product releases last year, we now have a very focused goal for 2008:" said Dr. Pehong Chen, President and CEO, BroadVision, "To accelerate our go-to market efforts in sales and marketing, and to deliver significant ROI to global customers via our comprehensive BroadVision 8.1 B2B/B2C/B2E e-business solution sets." Conference Call Information BroadVision management will host a conference call today, Wednesday February 6, 2008, at 2:00 p.m. PST. The conference call may be accessed by dialing: 1-866-463-5401 pin code 694001#. Callers outside the North America should call 1-212-457-9857 to be connected. A web replay will also be available following the call on the company's website until it releases its first quarter 2008 financial results. About BroadVision Driving innovation since 1993, BroadVision is a global provider of e-business solutions. Our modular applications and agile toolsets, built on a robust framework for personalization and self-service, power mission-critical web initiatives that deliver unparalleled value to diverse customers worldwide. Hundreds of organizations, serving over 50 million registered users including Baker Hughes, BioRad Laboratories, Citibank, Epson America, Fiat, Hilti, Iberia, ING Bank, Prime Polymer, Renault, Sony, Standard Bank of Argentina, Vodafone and Xerox rely on BroadVision as their platform of choice for e-business. For more information about BroadVision, Inc., call 650.331-1000, email ir1@broadvision.com or visit www.broadvision.com. ### BroadVision, K2, Kona,Kukini,and BroadVision 8.1aretrademarks or registered trademarks of BroadVision, Inc. in the United States and other countries. All other company names, product names, and marks are the property of their respective owners. Information Concerning Forward-Looking Statements Information in this release that involves expectations, beliefs, hopes, plans, intentions or strategies regarding the future are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended, which forward-looking statements involve risk and uncertainties. All forward-looking statements included in this release, including, but not limited to, BroadVision's continued execution in accordance with its strategic roadmap and the timing and success of product launches, are based upon information available to BroadVision as of the date of this release, and BroadVision assumes no obligation to update or correct any such forward-looking statements. These statements are not guarantees of future performance and actual results could differ materially from BroadVision's current expectations. Various factors and risks associated with BroadVision's business are discussed in its most recent annual report on Form 10-K and in BroadVision's quarterly reports on Form 10-Q as filed with the Securities and Exchange Commission. BROADVISION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) December 31 December 31 2007 2006 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 53,973 $ 37,003 Other current assets 9,044 12,211 Total current assets 63,017 49,214 Goodwill 25,066 25,066 Other non-current assets 2,229 2,662 Total assets $ 90,312 $ 76,942 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities $ 22,523 $ 30,259 Other non-current liabilities 3,024 3,429 Total liabilities 25,547 33,688 Total stockholders' equity 64,765 43,254 Total liabilities and stockholders' equity $ 90,312 $ 76,942 BROADVISION, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended YearsEnded December 31, December 31, 2007 2006 2007 2006 Revenues: (unaudited) (unaudited) Software licenses $ 4,620 $ 3,956 $ 21,127 $ 15,215 Services 6,629 9,090 28,891 36,769 Total revenues 11,249 13,046 50,018 51,984 Cost of revenues: Cost of software licenses 8 32 45 258 Cost of services 2,251 2,173 8,961 12,456 Total cost of revenues 2,259 2,205 9,006 12,714 Gross profit 8,990 10,841 41,012 39,270 Operating expenses: Research and development 2,247 2,708 9,668 10,510 Sales and marketing 2,383 2,529 8,131 8,653 General and administrative 2,042 613 6,293 8,019 Restructuring charge (credit) (195 ) (1,966 ) 649 (3,369 ) Total operating expenses 6,477 3,884 24,741 23,813 Operating income 2,513 6,957 16,271 15,457 Other income (expense), net 3,419 248 934 193 Income before provision for income taxes 5,932 7,205 17,205 15,650 Benefit from (Provision for) income taxes (60 ) (185 ) 73 (634 ) Net income $ 5,872 $ 7,020 $ 17,278 $ 15,016 Basic income per share $ 0.05 $ 0.09 $ 0.16 $ 0.23 Diluted income per share $ 0.05 $ 0.09 $ 0.16 $ 0.23 Shares used in computing: Weighted average shares-basic 108,648 80,878 107,755 65,734 Weighted average shares-diluted 111,896 80,878 110,746 65,734 BROADVISION,INC. AND SUBSIDIARIES PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) Three Months Ended Years Ended December 31 September 30 December 31 December 31 December 31 2007 2007 2006 2007 2006 Revenues: Software licenses $ 4,620 $ 5,280 $ 3,956 $ 21,127 $ 15,215 Services 6,629 7,476 9,090 28,891 36,769 Total revenues 11,249 12,756 13,046 50,018 51,984 Cost of revenues: Cost of software licenses 8 3 31 46 258 Cost of services 2,157 2,038 2,014 8,693 12,296 Total cost of revenues 2,165 2,041 2,045 8,739 12,554 Gross profit 9,084 10,715 11,001 41,279 39,430 Operating expenses: Research and development 2,033 2,163 2,326 9,101 10,128 Sales and marketing 2,268 1,831 2,298 7,813 8,422 General and administrative 1,927 1,640 1,003 5,998 7,841 Total operating expenses 6,228 5,634 5,627 22,912 26,391 Pro forma operating income 2,856 5,081 5,374 18,367 13,039 Other income, net 1,648 1,218 878 4,081 1,526 Pro forma income before provision for income taxes 4,504 6,299 6,252 22,448 14,565 Benefit from (Provision for) income taxes (60 ) 419 (186 ) 73 (634 ) Pro forma net income $ 4,444 $ 6,718 $ 6,066 $ 22,521 $ 13,931 Basic pro forma net income per share $ 0.04 $ 0.06 $ 0.08 $ 0.21 $ 0.21 Diluted pro forma net income per share $ 0.04 $ 0.06 $ 0.08 $ 0.20 $ 0.21 Shares used in computing basic pro forma net income per share 108,648 108,253 80,878 107,755 65,734 Shares used in computing diluted pro forma net income per share 111,896 111,577 80,878 110,746 65,734 BROADVISION,INC. AND SUBSIDIARIES RECONCILIATION OF U.S. GAAP TO PRO FORMA NET INCOME (unaudited; in thousands) Three Months Ended Years Ended December 31 September 30 December 31 December 31 December 31 2007 2007 2006 2007 2006 Net income, U.S. GAAP $ 5,872 $ 5,462 $ 7,021 $ 17,278 $ 15,016 Pro forma adjustments: Restructuring (credits) charges (195 ) 260 (1,967 ) 649 (3,371 ) SFAS 123R Expense [2] 538 316 382 1,447 951 Revaluation of warrants liabilities [1] (1,771 ) 680 630 3,147 1,335 Pro forma net income $ 4,444 $ 6,718 $ 6,066 $ 22,521 $ 13,931 [1] Included as a component of other income, net, for each period presented. [2] Included as a component of cost of service and operating expense for each period presented.
